Citation Nr: 1631671	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-13 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for diverticulosis and diverticulitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to May 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In October 2015, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  In this case, the RO did not formally address the issue of whether new and material evidence was received to reopen the claim of entitlement to service connection for a bilateral knee disability in the April 2010 rating decision.  The preliminary question of whether a previously denied claim should be reopened, however, is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

The issue of entitlement to service connection for bilateral knee disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a May 1998 rating decision, the RO denied service connection for a bilateral knee disability.

2.  The Veteran was notified of the May 1998 decision and his appellate rights; he did not file a notice of disagreement within one year of this decision, he did not perfect an appeal, and no new and material evidence was received within one year of the May 1998 decision.

3.  The evidence received since the May 1998 decision denying service connection for a bilateral knee disability includes private treatment records that indicate degenerative joint disease is present in both knees.

4.  At the hearing before the undersigned, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his authorized representative, that a withdrawal of this appeal is requested as to the issue of service connection for diverticulosis and diverticulitis.



CONCLUSIONS OF LAW

1.  The May 1998 decision denying service connection for a bilateral knee disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 19.129, 19.192 (2015).

2.  New and material evidence has been received and the claim for service connection for a bilateral knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for withdrawal of an appeal as to the issue of service connection for diverticulosis and diverticulitis, by the appellant through his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of an Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant through his authorized representative, has withdrawn the appeal as to the issue of service connection for diverticulosis and diverticulitis, and, hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.

Duty to Assist and Notify

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  To the extent that the action taken herein below is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

New and Material Evidence - The Law

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).  

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

New and Material - Analysis

In a May 1998 rating decision, the RO denied service connection for a bilateral knee disability.  The Veteran did not file a notice of disagreement and he did not perfect an appeal.  No new and material evidence was received within one year of the May 1998 rating decision.  The May 1998 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.1103 (2015).

The claim for service connection may be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence (i.e., since May 1998) relates to an unestablished fact necessary to substantiate the claim.

The records before VA at the time of the prior denial included the Veteran's lay statements, service treatment records, and a VA examination.  

The RO denied service connection because the Veteran's March 1998 VA examination indicated that the Veteran did not manifest any knee pathology.  The March 1998 examiner noted that x-ray results showed normal left and right knee findings.

In essence, at the time of the prior denial, the record included that appellant's lay evidence.  However, there was no objective evidence of the Veteran having a bilateral knee disability in service, or thereafter, to include residuals that could be linked to any disease processes.

Since the last decision, the Veteran submitted private medical records dated from April 2009 that indicated the Veteran manifested degenerative joint disease of the left and right knees.  It is not clear whether X-rays were performed.

This evidence serves to cure a prior evidentiary defect; specifically this evidence addresses the presence of a current disability of the bilateral knees.  At the time of the prior rating decision, there was no in-service medical evidence of current knee pathology.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for reopening a claim is low.  See Shade v. Shinseki, 24 Vet. App 110, 117 (2010).  Since the May 1998 decision, the evidence associated with the claims file is not cumulative or redundant of the evidence of record and this evidence relates to unestablished facts necessary to substantiate the claim.  Accordingly, the claim is reopened.   38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


ORDER

The appeal as to the issue of service connection for diverticulosis and diverticulitis is dismissed.

The application to reopen the claim for service connection for a bilateral knee disability is granted.



REMAND

Service Connection - Bilateral Knees

The Board finds that an additional VA examination is warranted to determine the nature and etiology of the Veteran's bilateral knee disability.  The Veteran was afforded a VA examination in April 2010.  The examiner opined that there was no evidence of a diagnosis or treatment in service.  The Veteran has offered competent and credible testimony at the October 2015 hearing regarding in-service complaints of bilateral knee pain and crepitus.  

Additionally, the April 2010 VA examiner indicated that there is no evidence of actual musculoskeletal knee pathology.  The Board notes that the private medical records from dated April 2009 that indicated the Veteran manifested degenerative joint disease of the left and right knees were associated with the claims file prior to the April 2010 VA examination.

The Veteran noted these factual inaccuracies and lack of support for the April 2010 VA opinion in his Notice of Disagreement dated September 2010 and contends that the April 2010 VA opinion is inadequate for rating purposes.  The Board agrees and finds that an additional opinion is warranted.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board notes that the latest VA treatment records available are from January 2014.  VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records, including records from the West Palm Beach VAMC dated January 2014 to 
the present.

2.  Obtain any VA records not associated with the claims file from the Louisville, Ann Arbor, and Orlando VA treating locations.

All attempts to obtain records should be documented in the claims folder.  The Veteran should be contacted to assist in identifying any pertinent records.

3.  Schedule the Veteran for an examination regarding the Veteran's bilateral knee disability. 

The Veteran's file should be made available to the examiner for review, and the examiner should acknowledge such review in the examination report. All necessary tests and studies should be performed.

The examiner is directed to acknowledge the Veteran's complaints of in-service knee pain.

The examiner is directed to provide the following opinions:  

Is there evidence of a chronic knee disability, to include but not limited to degenerative joint disease?

If so, is it at least as likely as not that any bilateral knee disorder found, was incurred in service or is otherwise related to in-service event or occurrence?  

A complete rationale must be provided.  If no chronic acquired knee pathology is found, that should be set out in detail.

5.  Thereafter, re-adjudicate the appeal and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case and afford an appropriate time for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


